Citation Nr: 1702126	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left eye condition (diminished visual acuity, cataract and epiretinal membrane) other than depth perception, glare and photosensitivity, previously diagnosed as abnormal visual fields, rule out optic nerve atrophy, to include as secondary to macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only).

2.  Entitlement to total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the record.

The Board most recently remanded these issues in April 2016 for further evidentiary development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left eye cataract and epiretinal membrane is etiologically related to a disease, injury, or event in service, to include any service-connected condition.

2.  The Veteran is service-connected for macular degeneration, right eye, with retained foreign body, sclerotic cataract, and defective vision, rated at 30 percent, and adjustment disorder with depressed mood, rated at 30 percent, for a combined disability rating of 50 percent. 

3.  Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

1.  A left eye disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in April 2016.  The Board instructed the RO to: (1) obtain an addendum medical opinion and (2) readjudicate the claims.   

A June 2016 addendum medical opinion was obtained and associated with the claims file.  The issues were readjudicated in a June 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by an August 2006 letter and subsequent letters during the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A June 2016 addendum opinion was issued in association with a prior November 2013 VA examination.  The Veteran has not argued, and the record does not reflect, that the June 2016 addendum opinion, when viewed in concert with previous VA examination, is inadequate.  38 C.F.R. § 3.159 (c)(4), 4.2; Barr, supra.  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection Left Eye Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307  (a), 3.309(a).  Here, the Veteran has not been diagnosed with a chronic condition in accordance with 38 C.F.R. § 3.309 (a), and as a result, these provisions are not applicable.

Specific to eye disabilities, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9. 

The Veteran has testified that he believes his current left eye conditions are secondary to his service-connected right eye disability.  As a result, the Board will also address whether the left eye conditions are secondary to his currently service-connected condition right eye disability.

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board will now analyze both direct service connection and secondary service connection in turn.

The Veteran has generally alleged that his left eye disabilities are secondary to his right eye condition, and as a result, has not specifically alleged that they are directly due to service.  To this end, service treatment records are silent for any relevant treatment, diagnoses, complaints or other related issues related to a left eye condition.  The Board does note a "Clinical Record Cover Sheet" dated May 5, 1967, which documents a wound of the left eye, stating that the Veteran was shot in the eye by a BB gun.  However, review of service treatment records and the other medical evidence suggests that this is a typo, as it is well documented that the Veteran was shot by a BB gun in his right eye during service, for which he has been awarded service connection.  As a result, the evidence suggests that this cover sheet contains a typo, confusing the Veteran's left eye for his right eye.  No additional notations of a left eye condition exist in service treatment records.  The August 1968 separation examination does not reveal any left eye condition and specifies that the documented ophthalmoscopic abnormality was limited to the right eye.

At a November 2013 VA examination, the Veteran was diagnosed with cataract and epiretinal membrane of the left eye.  The examiner determined that these conditions were not associated with the Veteran's military service, specifically the documented trauma to the right eye.  The examiner explained that the "left eye cataract and very mild epiretinal membrane are normal age changes and are not associated" with the Veteran's in-service right eye trauma.  The transient blur in the left eye reported by the Veteran was determined to be "more than likely due to dry eye."  

The Veteran has not specifically alleged that his left eye condition is directly related to his military service.  To the extent that the Veteran has asserted a direct connection, the Board finds the medical opinion of the VA examiner to be of significantly greater probative value.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, here the Veteran has not directly asserted that his left eye conditions are directly related to military service.  There is no indication in the record, through either medical or lay evidence, of manifestations of a relevant left eye condition in service or for many years after.

Furthermore, the Board accepts the VA examiner's opinion that the Veteran's left eye conditions are not related to his service as highly probative medical evidence on this point.  The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 
In sum, there is no reliable evidence linking the Veteran's left eye disabilities to service.  Service treatment records do not document any relevant left eye treatment, complaint, or diagnosis in service.  The Veteran has not alleged any such in-service event and instead has asserted that his condition is secondary to his service-connected right eye condition.  The evidence establishes that the remote onset of a left eye disability is unrelated to service.  For all of these reasons, service connection on a direct basis is not warranted for the Veteran's left eye conditions. 

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed left eye conditions were caused or aggravated beyond their natural progression by his service-connected right eye disability, as asserted by the Veteran. 

The November 2013 VA examiner did not provide an opinion with respect to a secondary connection.  However, the June 2016 addendum medical opinion provided by the same examiner does address a potential secondary connection between the Veteran's left eye conditions and his service-connected right eye disability.  The June 2016 opinion reiterates that the Veteran's early cataract and epiretinal membrane of the left eye "are age-related changes and are not caused by or have been aggravated by the injury to the right eye....He is noted to have trace cataracts and mild changes to his macula which are normal and expected for this age." 

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  Here, the Veteran is competent to report that he experiences left eye complications and that he believes it is related to his service-connected right eye disability.  However, such generic lay statements do not establish either causation or aggravation.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his left eye conditions and his service-connected right eye condition has been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current left eye conditions were not caused by or aggravated by his service-connected right eye disability.  The Board finds that the Veteran's lay statement are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left eye conditions are directly related to service, or in the alternative, secondary to a service-connected right eye disability, and the claim must be denied.

IV. TDIU

The Veteran is currently in receipt of service connection for macular degeneration of the right eye, with retained foreign body, sclerotic cataract, and defective vision, with a 30 percent evaluation, and adjustment disorder with depressed mood, with a 30 percent evaluation.  His combined rating is 50 percent. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

In the Veteran's original TDIU application, the Veteran indicated that the last time he worked was in 2000 as a bus driver, but had to retire as a result of the vision in his right eye.  

The Veteran has submitted a January 2006 statement from a private physician indicating that the Veteran's vision makes it difficult to drive, especially at night.  As a result, the examiner suggested that the Veteran not drive professionally.  

At the Veteran's December 2010 Travel Board hearing, he indicated that he originally stopped work as a bus driver due to a left arm injury.  However, he was unable to return due to his poor eyesight as he was unable to pass the necessary vision test.

At a July 2011 VA psychiatric examination, the examiner determined that the Veteran's psychiatric condition had a minimal impact on his day-to-day functioning, reporting that he was not working mainly due to his vision.  

The November 2013 VA examiner concluded that the Veteran's impaired depth perception and difficulty with peripheral vision of the right side and photosensitivity would make employment requiring depth perception and work under bright lights to be difficulty.  However, the examiner concluded that from a visual standpoint, the Veteran would not be excluded from every type of employment. 

A November 2015 VA examiner who assessed the severity of the Veteran's right eye condition, determined that the Veteran's eye condition would not impact his ability to work.  

At a November 2015 VA psychiatric examination, the Veteran reported that he retired because of his vision and arthritis.  There was no indication in the examination report that the Veteran's employment capability was significantly affected by his service-connected psychiatric condition.

The Veteran is not unemployable due to service-connected disabilities alone.  While the service-connected right eye condition and adjustment disorder certainly have some impact upon his earning capacity, accounted for by the Schedular evaluations assigned, he is not unable to secure and follow any employment.  He retains some functional occupational capacity, sufficient to obtain and retain gainful work.  As noted by various VA eye examinations, his visional limitations do not render him incapable of every potential employment opportunity.  Similarly, the medical evidence suggests that the Veteran's service-connected psychiatric condition has a minimal effect on his employability.  
Moreover, while the Board acknowledges that his service-connected condition have some impact on his physical capability, they do not prevent him from working with or under the supervision of others, or from interacting with the public. 

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.


ORDER

Entitlement to service connection for a left eye condition (diminished visual acuity, cataract and epiretinal membrane) other than depth perception, glare and photosensitivity, previously diagnosed as abnormal visual fields, rule out optic nerve atrophy, to include as secondary to macular degeneration, right eye, secondary to trauma, with retained foreign body, sclerotic cataract and defective vision (light perception only) is denied.

Entitlement to total evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


